In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-253V
                                      Filed: July 15, 2016
                                          Unpublished

****************************
STEPHANIE ROSENTHAL,                      *
                                          *
v.                                        *
                     Petitioner,          *      Ruling on Entitlement; Concession;
                                          *      Influenza (“Flu”) Vaccination;
                                          *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *      Administration (“SIRVA”);
AND HUMAN SERVICES,                       *      Special Processing Unit (“SPU”)
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 23, 2016, Stephanie Rosenthal (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered left shoulder injuries caused in fact by the influenza vaccination she received
on October 21, 2014. Petition at 1, ¶¶ 2, 8. Petitioner further alleges that she suffered
the residual effects of her injuries for more than six months, and that neither she nor any
other party has filed an action or received compensation for her injuries alleged as
vaccine caused. Id. at ¶¶ 9-11. The case was assigned to the Special Processing Unit
of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 15, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that a preponderance of the evidence
establishes that petitioner’s injury is consistent with a shoulder injury related to vaccine
administration (“SIRVA”), and that petitioner’s injury is not due to factors unrelated to
her October 21, 2014, flu vaccination.” Id. at 2. Respondent further indicates that
petitioner has met the jurisdictional and statutory requirements for compensation under
the Vaccine Act. Id. at 3.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                              2